Title: Étienne Lemaire to Thomas Jefferson, 22 March 1809
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Monsieur  George town 22. Mars 1809
            Recevez mes tres humble remercis mens pour la Letre tres flatteuse que vous m’avez fait lhonneur de mecrire, vous plaire pendent tout le tens que j’ai Été a votre service, a tous Gours été un de mes premiers soins, et il mest biens agréable, apres l’avoir quitté, d’apprendre que j’ai eu le bonheur de reusir. Ce seroit ingratitude de ma part de ne pas dire aussi que vous avez su Monsieur, rendre la servitude non seulement supportable, mais même agréable et je declare sincerement que de toutes les personne que j’ai eu a servir vous êtes Celle chez qui j’ai Joui du plus de bonheur et de satisfaction car vraiment vous servir Étoit pour moi,—plutôt un plaisir qu’ùne tâche;—Je suis Encore incertain ou je restera a Philadelphie mais en m’addressant Chez Mr marinot, vos lettres seront sures de me parvenir—et vous pouvez bien croire que ce sera toujours avec Grand plaisir que j’executerai les ordres que vous voudrez bien me donner—
            J’ai Lhonneur d’etre Monsieur bien respectueusement Votre tres humble serviteur Etienne Lemaire
          
          
          Editors’ Translation
          
            Sir   Georgetown 22 March 1809
            Accept my very humble thanks for the very flattering letter with which you have honored me, to please you all the time that I was in your service was always one of my first concerns, and it is quite a pleasure to learn, after I have left, that I had the good fortune to succeed. It would be ingratitude on my part not also to say that you Sir, knew how to make servitude not only bearable, but even pleasant and I sincerely declare that of all the persons that I have served you are the one in whose home I enjoyed the most happiness and satisfaction because to serve you was for me—truly a pleasure rather than a chore. I am still uncertain where I will stay in Philadelphia but in addressing me at Mr. Marinot’s, your letters will be sure to reach me—and you can truly believe that it will always be with great pleasure that I will execute the orders that you wish to give me—
            I have the honor to be Sir quite respectfully your very humble servant  Etienne Lemaire
          
        